DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of October 30, 2019 and does not claim for the benefit of a prior-filed application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on September 27, 2021 have both been considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-7 is/are drawn to methods (i.e., a process), claim(s) 8-14 is/are drawn to systems (i.e., a machine/manufacture), and claim(s) 15-20 is/are drawn to non-transitory media (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 11 and 17) recites/describes the following steps; 
receive an indication from a user during an interaction between the user and an agent that the user likes music or the user would like to listen to music; 
determine a music selection to play for the customer; 
determine statistics regarding at least one of the characteristics, features, or aspects of music that customers have indicated as liking; 
determine measurements for key performance indicators (KPIs) regarding at least one of the interaction or the music, and other metrics comprising customer satisfaction (CSAT) and (average handle time (AHT); 
generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of music that customers have indicated as liking; and 
announce the one or more billboards to one or more of clients, contact centers, or customers

These steps, under its broadest reasonable interpretation, describe or set-forth determining music to play for a customer during an interaction and determining statistics and measurements of KPIs associated with music customers have indicated as liking and generating/announcing reports associated with the statistics and measurements of KPIs, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions such as an advertising, marketing or sales activities or behaviors or business relations. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a system for billboards in a data management platform (DMP), the system comprising at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to” (claim 8)
“a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to” (claim 15)

The requirement to execute the claimed steps/functions using “a system for billboards in a data management platform (DMP), the system comprising at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to” (claim 8) and/or “a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 9-14, and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

a system for billboards in a data management platform (DMP), the system comprising at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to” (claim 8) and/or “a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to” (claim 15)  is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 2-7, 9-14, and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti (U.S. PG Pub No. 2019/02583553, August 15, 2019 - hereinafter "Chishti”) in view of Knott et al. (U.S. PG Pub No. 2004/0174980, September 9, 2004 - hereinafter "Knott”)

With respect to claims 1, 8, and 15, Chishti teaches a method and system for billboards in a data management platform (DMP), and a non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to perform the method, comprising;
at least one processor; and ([0007] & [0018])
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to: ([0007] & [0018])
receive an indication from a user during an interaction between the user and an agent that the user likes music or the user would like to listen to music; ([0037]-[0039] “may receive input from the contact regarding…a selection of preferred hold music from the contact…caller may be given a choice of several songs or several genres of music, and the contact may make a selection…configured to enable a contact to select no hold activity”)
determine a music selection to play for the customer;  ([0037]-[0039] “may receive input from the contact regarding…a selection of preferred hold music from the contact…caller may be given a choice of several songs or several genres of music, and the contact may make a selection, [0040] “in other embodiments, the contact’s preferences may already be known…preferred song, album, playlist”)
determine measurements for key performance indicators (KPIs) regarding at least one of the interaction or the music ([0043] “BP strategy that incorporates information about the preferred hold activity in its BP model…that will lead to the preferred outcome being optimized…improve overall performance for the contact center” – therefore the system determines correlations between the hold activities (i.e., whether or not they chose to listen to music and/or the characteristics of the music) and performance outcomes (i.e., KPIs) in order to optimize routing and performance outcome which inherently comprises determining measurements for KPIs regarding at least the interaction or music, [0049] “may improve the performance…BP strategy…15/395,469” – perf this incorporated subject matter the performance outcome being optimized may be customer satisfaction)
and other metrics comprising customer satisfaction (CSAT) [0049] “may improve the performance…BP strategy…15/395,469” – perf this incorporated subject matter the performance outcome being optimized may be customer satisfaction
generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of music that customers have indicated as liking; and 
announce the one or more billboards to one or more of clients, contact centers, or customers
Chishti does not appear to disclose,
determine statistics regarding at least one of the characteristics, features, or aspects of music that customers have indicated as liking;
determine metrics comprising (average handle time (AHT); 
generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of music that customers have indicated as liking; and 
announce the one or more billboards to one or more of clients, contact centers, or customers

determine statistics regarding at least one of the characteristics, features, or aspects of music that customers have indicated as liking ([0027] system determines frequency of selection of music that customers have indicated as likening and their associated characteristics (e.g., genre) in order to tailor/generate an optimal/preferred menu of selectable music options (i.e., a “billboard”) for that user and other users (e.g., per [0023] & [0025] & [0028] & [0039]) 
determine metrics comprising (average handle time (AHT); ([0016] system determines average interaction time between agent and callers (i.e., “average handle time”) in order to predict wait times)
generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of music that customers have indicated as liking; and ([0027] system determines frequency of selection of music that customers have indicated as likening and their associated characteristics (e.g., genre) in order to tailor/generate an optimal/preferred menu of selectable music options (i.e., a “billboard”) for that user and other users (e.g., per [0023] & [0025] & [0028] & [0039] – the “billboard” therefore comprises at least one of the characteristics, features, or aspects of music that customers have indicated as liking (e.g., genre))
announce the one or more billboards to one or more of clients, contact centers, or customers ([0023] & [0025]-[0026] the menu of selectable music options (i.e., a “billboard”) is announces to at least the customers/clients calling the call center and is inherently provided to the contact center itself so that it may be presented to those customers/clients calling the call center)
Knott suggests it is advantageous to include determining statistics regarding at least one of the characteristics, features, or aspects of music that customers have indicated as liking; determine metrics comprising (average handle time (AHT); generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of music that customers have indicated as liking; and 
([0001] & [0027]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Chishti, to include determining statistics regarding at least one of the characteristics, features, or aspects of music that customers have indicated as liking; determine metrics comprising (average handle time (AHT); generate one or more billboards using the statistics and the measurements, wherein the billboards comprise at least one of the characteristics, features, or aspects of music that customers have indicated as liking; and announce the one or more billboards to one or more of clients, contact centers, or customers, because doing so can improve caller satisfaction and call center performance, as taught by Knott, because doing so can improve caller satisfaction and call center performance.

With respect to claims 2 and 9, Chishti teaches the method of claim 1 and the system of claim 8;
wherein the agent is a human agent ([0024]-[0027] & [0032] “pool…of agents”, [0044])


With respect to claims 3 and 10, Chishti teaches the method of claim 1 and the system of claim 8;
wherein the agent is a virtual agent ([0039] “may make a selection…speaking to an interactive voice response (IVR) system” – therefore at least one of the agents the caller is interacting with is a virtual agent)

With respect to claims 4, 11, and 17, Chishti teaches the method of claim 1, the system of claim 8, and the media of claim 15;
wherein the agent is associated with a contact center ([0037]-[0039] “in a call center…”, [0044])

With respect to claims 5, 12, and 18, Chishti teaches the method of claim 1, the system of claim 8, and the media of claim 15;
further comprising requesting that the user at least one of indicate whether they like music or whether they would like to listen to music ([0037]-[0039] “may receive input from the contact regarding…a selection of preferred hold music from the contact…caller may be given a choice of several songs or several genres of music, and the contact may make a selection…configured to enable a contact to select no hold activity” – therefore the system requests the use to indicate whether or not they want to listen to music)

With respect to claims 6, 13, and 19, Chishti teaches the method of claim 1, the system of claim 8, and the media of claim 15;
wherein determining the music selection comprises determining at least one of a genre, a singer, or an event based music that the customer likes [0037]-[0039] “may receive input from the contact regarding…a selection of preferred hold music from the contact…caller may be given a choice of several songs or several genres of music, and the contact may make a selection…” – therefore the system determines at least a genre that the customer likes, [0040] “in other embodiments, the contact’s preferences may already be known…preferred song, album, playlist”)

With respect to claims 7, 14, and 20, Chishti teaches the method of claim 1, the system of claim 8, and the media of claim 15;
wherein determining the music selection comprises at least one of polling the customer, asking the customer one or more questions or to make one or more music selections, viewing music selections previously made or currently made by the customer, viewing segments or DNA or fingerprints of at least one of the customer or other customers   ([0037]-[0039] “may receive input from the contact regarding…a selection of preferred hold music from the contact…caller may be given a choice of several songs or several genres of music, and the contact may make a selection…configured to enable a contact to select no hold activity” – therefore the system determines the music selection by polling/asking the customer to make a music selection, [0040] “in other embodiments, the contact’s preferences may already be known…stored…from an earlier interaction…retrieve information from a third-party…preferred song, album, playlist” – may also determine from viewing music selections previously made or currently made by the customer and/or viewing segments or DNA or fingerprints of at least one of the customer or other customers, [0043] )

With respect to claim 16, Chishti teaches and the media of claim 15;
wherein the agent is a human agent or a virtual agent ([0024]-[0027] & [0032] “pool…of agents” - at least human, [0044])


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Delker et al. (U.S. PG Pub No. 2021/0067627 March 4, 2021) teaches determining correlations between music listened to during calls to a call centers (and the characteristics of that music) to call center outcomes

“Can music with prosocial lyrics heal the working world? A field intervention in a call center” (Niven, Karen; published in the Journal of Applied Social Psychology on May 19 2015) teaches determining correlations between music listened to during calls to a call centers (and the characteristics of that music) to call center outcomes

	Conclusion

	No claim is allowed


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621